Citation Nr: 0105980	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-09 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) with alcohol and substance 
abuse. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had active military service from January 1966 to 
November 1967.

This matter arises from an April 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted service connection for 
PTSD and assigned a 30 percent rating, which was subsequently 
increased to 50 percent.  The veteran requested a higher 
rating and the case has been referred to the Board of 
Veterans' Appeals (BVA or Board) for resolution.  The veteran 
appeared for an RO hearing in June 1999, and appeared for a 
videoconference hearing before the Board in October 1999.

The Board notes that during his videoconference hearing, the 
veteran raised the issue of permanency of his PTSD rating.  
While a July 1999 rating decision determined that the veteran 
was unemployable due to service-connected disabilities, his 
rating does not appear to have been found to be permanent.  
It therefore appears that this matter has not been 
adjudicated and it is referred to the RO for appropriate 
action.  


FINDING OF FACT

The veteran's PTSD with alcohol and substance abuse is not 
shown to be productive of occupational and social impairment 
characterized by deficiencies in most areas such as work, 
family relations, judgment, thinking or mood.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD with alcohol and substance abuse have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD.  As a preliminary matter, the Board 
finds that all relevant facts have been properly and 
sufficiently developed, and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by the Veterans Claims Assistance Act.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000).  In this regard, the 
Board notes that the veteran's service medical records have 
been obtained and there is no indication that there are any 
relevant treatment records which have not been obtained.  In 
addition, the RO afforded the veteran VA examinations.  He 
also appeared and presented testimony at two hearings.  
Therefore, the Board concludes that the VA has met its 
statutory duty to assist.

Since this is an appeal from an initial grant of service 
connection and originally assigned evaluation, separate 
evaluations may be assigned for separate time periods that 
are under evaluation.  That is, since this claimant timely 
perfected his appeal of an initial evaluation, appellate 
review must consider the applicability of "staged ratings" 
based upon the facts found during the time period in 
question.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Notwithstanding that the veteran's originally assigned 30 
percent rating was increased to 50 percent effective from the 
date of the original grant of service connection, he seeks 
the highest possible rating for his disability, and the issue 
remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).   

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  See 38 U.S.C.A. § 1155 (1991); 38 C.F.R. Part 4 
(2000).  With regard to mental disorders in particular, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  See 38 C.F.R. § 4.126 (a), (b).  

The veteran was granted service connection for PTSD effective 
June 1997.  He is currently assigned a 50 percent disability 
rating for his PTSD symptoms with alcohol and substance 
abuse.  

VA outpatient and hospital admission records covering the 
period from August 1995 to June 1999 show that the veteran 
had multiple hospital admissions and treatment plans for a 
variety of diagnosed disabilities including schizophrenia, 
organic brain disorder secondary to polysubstance abuse, and 
PTSD.  Subsequent to an April 1997 admission for psychosis, 
he was referred to a VA dual diagnosis treatment program, to 
include PTSD.  VA mental health treatment notes from April 
1998 through June 1999 reflect that the veteran attended 
therapy fairly regularly and was reportedly grateful for his 
sobriety.  In December 1998, a VA nursing note indicated that 
he was "doing well," with his schizophrenia and PTSD was 
stable.  In January 1999 he had a bright affect and was 
grateful for his sobriety.  He reported ongoing symptoms of 
poor sleep, guilt, hypervigilance, combat nightmares, and 
intrusive combat imagery during the date.  However, he was 
actively involved as a Jehovah Witness, and was spending time 
with both his former spouse and his daughter.  

A February 1998 VA examination report noted the veteran's 
history of multiple incarcerations since separation from 
service and an inability to hold a job.  He had been 
hospitalized at the VA in the past for schizophrenia, 
substance abuse, and PTSD.  The veteran complained of bad 
dreams, flashbacks, sleeplessness, and mental pain.  The 
examiner noted that the veteran was paranoid and depressed.  
The mental status evaluation noted no impairment of thought 
process, but the veteran exhibited paranoid thinking without 
hallucination.   He was fully oriented and memory for recent 
and remote events was good.  There was no evidence of 
obsessive or ritualistic behavior and his speech was clear, 
with coherent and relevant answers.  There was no objective 
evidence of panic attacks but the veteran did report suicidal 
thoughts.  His mood was depressed and his sleep was disturbed 
by nightmares.  The examiner reported an Axis I diagnosis of: 
PTSD, chronic, and alcohol and substance abuse secondary to 
PTSD.  The veteran's global assessment of functioning (GAF) 
scaled score was reported as 50.  

In June 1999, the veteran appeared for an RO hearing, 
accompanied by his mother.  The veteran testified that he had 
been having trouble since he returned from Vietnam.  He 
reported that he could not concentrate and felt like he was 
still in combat.  He used drugs and alcohol in the past to 
cope with his life and his memory of Vietnam.  He reported 
current flashbacks, problems sleeping, and nightmares 1-2 
times a week.  He stated that the flashbacks were triggered 
by a variety of events, and that his difficulty sleeping 
arose from his no longer using alcohol or drugs to sleep.  
His only medication was Risperone for schizophrenia.  He 
reported that the VA PTSD program was helping him, but he 
still did not trust anyone, especially young people.  He 
stated that he kept to himself except to go out with his 
large, extended family.  The veteran's mother attested to the 
change in her son from a well-behaved, good student before 
Vietnam to someone who could no longer function.

The veteran's mother submitted a statement in June 1999 
recounting her son's return from Vietnam and inability to 
hold a job or establish good relationships.  She noted that 
he had changed since being in treatment with the VA program.  
She reported that, while he had not fully recovered, his 
mental condition had improved.  

Her statement was accompanied by a June 1999 statement from a 
VA psychiatrist who indicated that the veteran had been 
enrolled in the PTSD clinic since April 1998 with both 
individual and group therapy, and prescribed medication.  The 
VA psychiatrist reported that the veteran's symptoms occurred 
daily and affected him to the degree that he could not seek 
or maintain employment now or in the foreseeable future.  The 
psychiatrist, however, did not specify the particular 
symptoms that the veteran was experiencing.

The veteran appeared for an October 1999 videoconference 
hearing before the Board and testified that he began drinking 
and doing drugs during service.  He stated that he had been 
married once for only four years.  He reported that he could 
not be married now or sleep with anyone.  He testified that 
he had no hobbies and felt locked in time, back to when he 
was 19 years old.  He testified that he liked to be isolated.  
He noted that he had been involved in the VA PTSD program and 
found it helpful.  He still liked isolation and spent his 
time reading.  He reported that he preferred to go out during 
the cold season when fewer people were around.  He had 
difficulty with summer because the smell of barbecues and 
smoke reminded him of Vietnam.  He testified that he could 
not remember when he last worked, but that he had difficulty 
taking direction and having people tell him what to do.  He 
testified that he had been sober for 29 months and was 
involved in group and individual therapy at the VA.  He 
further reported that things had improved for him since he 
began treatment, and the changes were ongoing.  His 
nightmares were reportedly gone, but he continued with 
flashbacks, and still had panic attacks in crowds.  He had no 
social life and could not finish projects.  He that he was 
good at procrastinating and always put things off to the last 
minute.  He reported no desire to do anything.  

The veteran's PTSD is evaluated pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  According to this Diagnostic 
Code, a disability rating of 50 percent rating is warranted 
for evidence of occupational and social impairment with 
reduced reliability and productivity due to particular 
symptoms such as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating under this Diagnostic Code is warranted 
for occupational and social impairment characterized by 
deficiencies in most areas such as work, family relations, 
judgment, thinking or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.  

In reviewing the medical evidence of record during the time 
period in question, the Board finds that the symptoms of the 
veteran's PTSD have not been of such severity to warrant a 
rating in excess of 50 percent at any time since the award of 
service connection.  As indicated above, by both the veteran 
and the medical professionals treating him, his schizophrenia 
and PTSD are stable.  Moreover, while his flashbacks and 
reports of panic are ongoing, he testified in October 1999 
that his nightmares have stopped.  He is apparently re-
establishing contact with his former spouse and continues to 
have a relationship with his daughter and his mother.  While 
he has been found unemployable, this is due to all of the 
veteran's service connected disabilities and the evidence of 
record indicates that he has been sober for only the past two 
and one-half years and has not sought any employment during 
that time.  

His memory is intact and there is no evidence of impaired 
judgment or impaired cognitive function due to PTSD.  
Although he reported suicidal thoughts, there was no 
objective evidence that the veteran satisfied the criteria 
contemplated for the next higher 70 percent evaluation.  In 
this regard the evidence does not demonstrate that the 
veteran's PTSD manifests symptomatology such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; difficulty in adapting to stressful 
circumstances; or an inability to establish and maintain 
effective relationships

Accordingly, as the preponderance of the evidence is against 
the veteran's claim, a rating in excess of 50 percent for 
PTSD is not warranted at any time since the original grant of 
service connection.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the provisions of 38 U.S.C.A. 
§ 5107(b), as amended, are not applicable, and the appeal is 
denied.

As referenced in the July 1999 Supplemental Statement of the 
Case, the Board has also considered whether an extraschedular 
evaluation should be assigned under the provisions of 38 
C.F.R. § 3.321(b)(1).  However, the Board finds that the 
record does not present "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards" as contemplated by that 
regulation.  There has been no showing by the veteran that 
his PTSD symptoms, in and of themselves, have resulted in 
marked interference with employment (i.e., beyond that 
contemplated by the assigned evaluation), or necessitated 
frequent periods of hospitalization.  He has been 
hospitalized primarily for substance abuse and schizophrenia, 
and his last hospital admission was in 1997 for psychosis.  
Although his substance abuse is considered secondary to his 
PTSD, the Board notes that that condition has been in 
remission for the past 29 months and no hospitalizations have 
occurred since the veteran has maintained sobriety.  While he 
has been found currently unemployable due to his combination 
of service connected disabilities, the evidence does not show 
such extraordinary circumstances that this case meets the 
criteria for submission for assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1).  See Bagwell 
v. Brown, 9 Vet. App. 377. (1969); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An evaluation in excess of 50 percent for PTSD with alcohol 
and substance abuse is denied.   



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

 

